Title: To Benjamin Franklin from Triol, Roux & Cie., 21 February 1783
From: Triol, Roux & Cie.
To: Franklin, Benjamin


Monsieur,à Marseille le 21e. février 1783.
Le 12e. Avril 1781, vous eútes la bonté de nous écrire pour nous assurer que vous enverriez au Congrès copie de notre lettre du 4e. du même mois, & que vous le prieriez d’en prendre le contenu en considération. Depuis lors, nous attendions à ce sujet quelques nouvelles de Mr. Oster, Vice Consul de France à Philadelphie, qui avoit été chargé de nos effets par le Capitaine de notre navire, mais jusqu’ici nous n’en avons reçú aucune. La circonstance actuelle d’une heureuse paix, qui fixe par vos soins le sort de l’Amérique Angloise, nous fait prendre la liberté de vous mettre de nouveau sous les yeux l’objet de notre demande.
Au mois de septembre 1778, le Capitaine Guillaume Reboul, commandant notre navire la Louise Marie, arriva dans la rivière de Bedfort, après avoir passé pendant la nuit au milieu d’une escadre Angloise, & il y vendit une partie de sa cargaison à Mr. Rossel, pour les besoins de l’armée de Providence; le papier du Congrès étoit alors au pair de l’argent. Quelque tems après, il se rendit à Boston où il finit sa vente, mais quand il voulût prendre des lettres sur la France contre le papier du Congrès, pour le retour de ses fonds, personne ne voulût lui en fournir qu’à deux ou trois pour un: il n’osa se soumettre à une si forte perte, & il cherchoit à employer ses fonds de quelque autre manière, lorsque le Congrès suspendit deux émissions de son papier, dont notre Capitaine se trouvoit pour cinquante six mille six cens soixante quatre Dollars; il fût obligé de les remettre au Congrès, qui ne lui rendit de nouveau papier en échange que huit mois après, époque à laquelle il étoit tellement en discrédit, qu’il ne vit d’autre parti à prendre que celui de le déposer au Congrès pour trois ans, à l’intérêt de six pour cent par an. Les Capitaines qui firent leur vente lors de la remise du papier, tirerent de leurs cargaisons des sommes immenses; mais comme nous ne sommes pas dans la classe de ceux qui ont fait d’aussi grands bénéfices, nous espérons que le Congrès voudra bien avoir égard à l’époque à laquelle notre Capitaine a vendu, & à la détention d’une partie de ses fonds, qui l’a tenu en suspends pendant huit mois; de sorte que nous ne serons pas dans le cas de supporter des réductions s’il s’en faisoit. Nous osons espérer, Monsieur, de votre justice, que vous voudrez bien nous faire la grace de présenter nos raisons au Congrès sous leur vrai point de vuë, pour que nous ne soyons pas confondus avec ceux qui ont vendu leurs cargaisons à vingt ou trente pour un, & que nous soyons payés de notre capital & des intérêts, comme nous avons lieu de l’attendre de son équité. Cela ne nous dédommagera pas des pertes que nous & nos intéressés avons souffertes par la prise de nombre d’autres batimens que nous avions armés pour la même destination.
Nous avons l’honneur d’être avec respect, Monsieur Vos très humbles & très obéïssants Serviteurs
Triol Roux & Ce.
 
Notation: Triol Roux & Co Marseille 21. Fevr. 1783.
